DETAILED ACTION
This office action addresses Applicant’s response filed on 14 September 2022.  Claims 1-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9, 11-17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,701,063 to Shrivastava in view of US 2016/0085901 to Oh.
Regarding claim 1, Shrivastava discloses a method for fabricating a circuit by performing Static Timing Analysis (STA) in which STA scenarios are compressed (Fig. 1; col. 5, lines 61-65), the method comprising:
identifying a plurality of operational scenarios, each operational scenario associated with a set of conditions (col. 2, lines 9-11);
determining operational status for at least one operational features under the sets of conditions associated with the plurality of scenarios (col. 3, lines 35-65);
dividing operational scenarios into live and static views (col. 3, line 64 to col. 4, line 27);
determining margins associated with operational features within at least one scenario of a static view and transferring information from the at least one scenario of a static view to a merged live view through the margin (col. 7, lines 36-65; col. 8, lines 17-65); and
fabricating a circuit based on parameters that have been adjusted to fix violations based on the information transferred from the at least one scenario of the static view (Fig. 1; col. 5, lines 23-60).
If Shrivastava is found to be unclear regarding fabricating a circuit based on parameters that have been adjusted to fix violations, Oh discloses the same (Fig. 2A; ¶53).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Shrivastava and Oh, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of fabricating designs without timing violations.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Shrivastava discloses a circuit fabrication process including timing analysis to identify violations.  Oh discloses fixing violations by adjusting design parameters and fabricating the design.  The teachings of Oh are directly applicable to Shrivastava in the same way, so that Shrivastava’s fabrication process would similarly fix violations so that that fabricated circuit is functional.
Regarding claim 2, Shrivastava discloses that the at least one condition comprises operational conditions (col. 1, lines 30-33; col. 3, lines 29-32).
Regarding claim 3, Shrivastava discloses that the operational conditions comprise at least temperature conditions (col. 1, lines 30-33; col. 3, lines 29-32).
Regarding claim 4, Shrivastava discloses that the at least one condition comprises process conditions (col. 1, lines 30-33; col. 3, lines 29-32).
Regarding claim 5, Shrivastava discloses that the process conditions comprises process variations (col. 1, lines 30-33).
Regarding claim 6, Shrivastava discloses that the at least one operational feature comprises timing of signals over paths of an integrated circuit (col. 3, lines 35-37).
Regarding claim 7, Shrivastava discloses that the timing of signals over paths of an integrated circuit comprises timing slack (col. 3, lines 49-60).
Regarding claim 9, Shrivastava discloses that differences between the operational features of the static and live views are used to determine margins (col. 2, lines 37-40; col. 8, lines 55-62).
Regarding claim 11, Shrivastava discloses a system for fabricating a circuit (Fig. 1) comprising a memory storing instructions and a processor, coupled with the memory and to execute the instructions, the instructions when executed cause the processor to (Fig. 7):
identify a plurality of operational scenarios, each associated with a unique set of conditions (col. 2, lines 9-11);
determine operational status for a plurality of operational features under the sets of conditions associated with the plurality of scenarios (col. 3, lines 35-65);
divide operational scenarios into live and static views (col. 3, line 64 to col. 4, line 27);
determine margins associated with operational features within at least one scenario of a static view and transfer information from the at least one scenario of a static view to a merged live view through the margin (col. 7, lines 36-65; col. 8, lines 17-65); and
fabricating a circuit based on parameters that have been adjusted to fix violations based on the information transferred from the at least one scenario of the static view (Fig. 1; col. 5, lines 23-60).
If Shrivastava is found to be unclear regarding fabricating a circuit based on parameters that have been adjusted to fix violations, Oh discloses the same (Fig. 2A; ¶53).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Shrivastava and Oh, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of fabricating designs without timing violations.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Shrivastava discloses a circuit fabrication process including timing analysis to identify violations.  Oh discloses fixing violations by adjusting design parameters and fabricating the design.  The teachings of Oh are directly applicable to Shrivastava in the same way, so that Shrivastava’s fabrication process would similarly fix violations so that that fabricated circuit is functional.
Claim 12-17 and 19 are directed to systems for performing the methods of claims 2-7 and 9, and are rejected under the same reasoning.
Regarding claim 20, Shrivastava discloses that a set of live view scenarios are merged to form merged live views by determining worst cases for each operational feature within the set of live views (col. 7, lines 57-65).
Regarding claim 21, Shrivastava discloses a non-transitory computer readable medium comprising stored instructions, which when executed by a processor, cause the processor to (Fig. 7):
identify a plurality of operational scenarios with at least one operational condition (col. 2, lines 9-11);
determine operational status for a plurality of operational features under the conditions associated with the plurality of scenarios (col. 3, lines 35-65);
divide operational scenarios into live and static views (col. 3, line 64 to col. 4, line 27);
determine margins associated with operational features within at least one scenario of a static view and transfer information from the at least one scenario of a static view to a merged live view through the margin (col. 7, lines 36-65; col. 8, lines 17-65); and
provide information from which a circuit is to be fabricated based on parameters that have been adjusted to fix violations based on the information transferred from the at least one scenario of the static view (Fig. 1; col. 5, lines 23-60).
If Shrivastava is found to be unclear regarding fabricating a circuit based on parameters that have been adjusted to fix violations, Oh discloses the same (Fig. 2A; ¶53).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Shrivastava and Oh, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of fabricating designs without timing violations.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Shrivastava discloses a circuit fabrication process including timing analysis to identify violations.  Oh discloses fixing violations by adjusting design parameters and fabricating the design.  The teachings of Oh are directly applicable to Shrivastava in the same way, so that Shrivastava’s fabrication process would similarly fix violations so that that fabricated circuit is functional.
 
Claims 8, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava in view of Oh, and further in view of US 2012/0030642 to Mottaez.
Regarding claims 8 and 18, Shrivastava does not appear to explicitly disclose that dividing operational scenarios into live and static views comprises determining which scenarios are updated on the fly and which are not updated as fixes are made.  However, this limitation is strongly implied, if not inherent.  Shrivastava discloses that only dominant/winning scenarios are analyzed, and other scenarios are not analyzed in order to reduce the number of scenarios that need to be analyzed during optimizations (col. 4, lines 23-37).  Nevertheless, Mottaez also discloses dividing operational scenarios into live and static views comprises determining which scenarios are updated on the fly and which are not updated as fixes are made (¶80).  The combination of Shrivastava and Mottaez suggests dividing operational scenarios into live and static views, and only further analyzing the live scenarios (as taught by Shrivastava), so that when a design is modified during optimization, circuit information is updated only in the live scenarios (as taught by Mottaez).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Shrivastava, Oh, and Mottaez, because doing so would have involved merely the routine use of a known technique to improve similar devices in the same way to reduce the amount of information that is updated when a design is modified.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1396.  Shrivastava discloses dividing scenarios into live and static views, such that only live scenarios are analyzed during design optimizations.  Mottaez provides explicit disclosure that when a design is modified during optimization, information is updated only for some scenarios.  The teachings of Mottaez are directly applicable to Shrivastava in the same way, so that Shrivastava would similarly update the live scenarios when a design is modified during optimization.
Regarding claim 10, Shrivastava discloses that a set of live view scenarios are merged to form merged live views by determining worst cases for each operational feature within the set of live views (col. 7, lines 57-65).

Response to Arguments
Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive.
Applicant asserts that Shrivastava fails to teach determining live and static views.  Remarks at 9.  The examiner disagrees.  The claims do not define or otherwise limit ‘live’ or ‘static’ views, and certainly do not require any “distinction between changes made ‘on the fly’ verses changes made ‘once at the beginning of the ECO process’”, as suggested by Applicant.  Applicant cites ¶6 of the Specification as disclosing this distinction, but it is improper to read limitations from the Specification into the claims.  If Applicant wishes to interpret the claimed “live views” as only those which are updated on the fly during the ECO stage, and the claimed “static views” as only those which are captured once at the beginning of the ECO process, Applicant is welcome to incorporate that language into the claims.  Shrivastava clearly discloses views which are updated and those which are not, which satisfies the claim as written.
Furthermore, the examiner disagrees with Applicant’s characterization of Shrivastava as a process of “picking a limited number of dominant scenarios and fix violations only for those”.  Shrivastava explicitly improves upon the process of fixing only violations in dominant scenarios by incorporating the violations from other scenarios into the dominant scenarios (col. 2, lines 15-25); that is, Shrivastava merges the live and static views, as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
22 November 2022




/ARIC LIN/            Examiner, Art Unit 2851   



/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851